COURT OF APPEALS OF VIRGINIA


Present:   Chief Judge Fitzpatrick, Judges Coleman and Lemons


WILLIAM ST. JOHN MAGGI
                                              MEMORANDUM OPINION * BY
v.   Record No. 1660-98-3                     JUDGE DONALD W. LEMONS
                                                    JUNE 1, 1999
COMMONWEALTH OF VIRGINIA


           FROM THE CIRCUIT COURT OF PITTSYLVANIA COUNTY
                  William N. Alexander, II, Judge

           (Jesse W. Meadows, III, on brief), for
           appellant. Appellant submitting on brief.

           (Mark L. Earley, Attorney General; H.
           Elizabeth Shaffer, Assistant Attorney
           General, on brief), for appellee. Appellee
           submitting on brief.


     William St. John Maggi appeals his conviction in a bench

trial of unauthorized use of a vehicle in violation of Code

§ 18.2-102.   On appeal he contends that the evidence was not

sufficient to prove beyond a reasonable doubt that he had the

intent to temporarily deprive the owner of the use of the

vehicle.   We disagree and affirm the conviction.

                            I.   BACKGROUND

     William Maggi had known Teresa Haynes for approximately

three months.   They had lived together at her home in Hurt,

Virginia, for approximately ten days as of September 3, 1996.

On that morning Maggi and Haynes left her home at 9:30 a.m. for

    *Pursuant to Code § 17.1-413, recodifying Code § 17-116.010,
this opinion is not designated for publication.
her job in Lynchburg.     She gave him permission to use the car

during the day for errands, and he was to pick her up at work at

10:00 p.m.   He never requested permission to drive her car to

Washington, D.C.

     At approximately 9:45 p.m. that evening, Maggi called

Haynes at work.    When she told him to pick her up at 10:00 p.m.,

“he said he would be there in ten minutes” but he never appeared

because he was drunk and was in Washington, D.C.       Haynes did not

see her car again until the following evening.     Maggi returned

the car to her driveway at 11:00 p.m. on September 4, 1996.

                   II.   SUFFICIENCY OF THE EVIDENCE

     Where the sufficiency of the evidence is an issue on

appeal, an appellate court must view the evidence and all

reasonable inferences fairly deducible therefrom in the light

most favorable to the Commonwealth.      See Cheng v. Commonwealth,

240 Va. 26, 42, 393 S.E.2d 599, 608 (1990).

     Maggi admitted that instead of picking Haynes up at work as

they had agreed, he “took it upon [himself]” to drive to

Washington, D.C.    He stated that he thought he could return in

time to meet Haynes at work, but instead, he got drunk, lied to

her on the telephone concerning his location, and remained in

Washington, D.C. with her car.     Maggi maintains that his conduct

was “stupid” but not criminal.

     “Under Code § 18.2-102, a conviction of unauthorized use of

a vehicle requires proof of use without the consent of the owner

                                 - 2 -
with intent to deprive the owner of possession temporarily, but

without intent to steal.”   Overstreet v. Commonwealth, 17 Va.

App. 234, 236, 435 S.E.2d 906, 907 (1993) (citation omitted).

The evidence clearly demonstrates that Maggi’s use of the car

exceeded the permission he had received for its use.   His

voluntary decision to drive the car to Washington, D.C., become

intoxicated, and deceive the owner about where he was located

with her car only fifteen minutes before he was due to return

the car supports the trial court’s finding of criminal intent to

temporarily deprive the owner of the use of the vehicle.     The

conviction is affirmed.

                                                           Affirmed.




                               - 3 -